Citation Nr: 1017248	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to May 
1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  That rating decision determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
PTSD.  

In an April 2007 decision, the Board reopened the claim based 
on receipt of new and material evidence, and denied the claim 
for service connection for PTSD on de novo review.  The 
Veteran appealed the Board's decision to the Court, resulting 
in an April 2008 joint motion by the parties (Joint Motion).  
By a May 2008 Order, the Court vacated that part of the April 
2007 Board decision that denied service connection for PTSD 
on de novo review, and remanded the matter for readjudication 
consistent with the Joint Motion.

In September 2008, the Board remanded the case for 
development required by the Joint Motion.  

In an April 2009 decision, the Board denied the claim for 
service connection for PTSD.  The Veteran appealed that 
decision to the Court, resulting in a December 2009 Joint 
Motion.  By a December 2009 Order, the Court vacated the 
April 2009 Board decision and remanded the matter for 
readjudication consistent with the Joint Motion.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of major 
depression and depression, not otherwise specified, the Board 
has recharacterized the Veteran's claim as stated on the 
title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran's representative has requested that VA attempt to 
obtain the Veteran's service personnel records.  However, 
review of the record shows that previous attempts to obtain 
such records resulted in a finding by the National Personnel 
Records Center (NPRC) that the records were apparently lost 
in a fire at the NPRC in 1973.  The February 2005 statement 
of the case noted that "efforts to obtain these records from 
all potential sources were unsuccessful."  Based on the 
foregoing, the Board believes that any further attempt to 
obtain the Veteran's service personnel records is unlikely to 
be successful.

VA outpatient treatment records of the Veteran dated from 
2006 to 2008 show that in addition to PTSD he also carries 
diagnoses of major depression and depression, not otherwise 
specified.  

The Veteran contends that his current psychiatric problems 
are attributable to events during his period of active duty 
in the Army in the 1950s, including mental and physical 
abuse.  The Veteran has submitted statements from his current 
wife and a former wife attesting to his erratic behavior over 
a period of decades.  

The Veteran has not been provided with a VA psychiatric 
examination to determine the nature and etiology of his 
psychiatric condition.  While the record does not contain 
sufficient evidence to verify the Veteran's claimed 
stressors, given that the issue has been expanded to include 
an acquired psychiatric disorder, the Board believes that the 
Veteran is entitled to a VA examination.  38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the current nature and likely 
etiology of any current psychiatric 
disorder.  The claims folder should be 
made available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder is related to his 
active military service.  The examiner 
should also comment as to the approximate 
date of onset of any currently diagnosed 
psychiatric disorder.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If this claim 
remains denied, the Veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



